
	
		I
		112th CONGRESS
		2d Session
		H. R. 5770
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Ms. Jackson Lee of
			 Texas (for herself, Mr. Lewis of
			 Georgia, Ms. Norton, and
			 Mr. Rangel) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to enhance the use of Juvenile Accountability Block Grants for programs
		  to prevent and address occurrences of bullying and to reauthorize the Juvenile
		  Accountability Block Grants program.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Accountability Block Grant Reauthorization and the
			 Bullying Prevention and Intervention Act.
		2.Bullying
			 prevention and intervention programs; Reauthorization of juvenile
			 accountability block grants
			(a)Bullying
			 prevention and interventionParagraph (13) of section 1801(b) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee(b)) is
			 amended to read as follows:
				
					(13)(A)establishing and
				maintaining accountability-based programs that are designed to enhance school
				safety, which programs may include research to prevent bullying, the prevention
				of cyberbullying, and gang prevention programs, as well as intervention
				programs regarding bullying; and
						(B)educating students, adult personnel
				(including school administrators, teachers, staff, and child care providers),
				and law enforcement officers about how to identify occurrences of bullying or
				harassment and how to address such occurrences through developmentally
				appropriate intervention and prevention techniques, based on evidence-based
				models and best practices that rely on school-based and community-based
				alternatives to law enforcement and justice system
				involvement;
						.
			(b)Reauthorization
			 of Juvenile Accountability Block GrantsSection 1810(a) of such Act (42 U.S.C.
			 3796ee–10(a)) is amended by inserting before the period at the end the
			 following: and $45,559,000 for each of fiscal years 2013 through
			 2017.
			
